Exhibit 10.2

 

SEVENTH AMENDMENT TO LOAN AGREEMENT

 

This Seventh Amendment to Loan Agreement (this “Amendment”) is entered into as
of June 30, 2005 by and among:

 

CITIZENS BANK OF MASSACHUSETTS (the “Lender”) a Massachusetts bank with offices
at 28 State Street, Boston, Massachusetts 02109,

 

and

 

LOJACK CORPORATION (in such capacity, the “Lead Borrower”), a Massachusetts
corporation with its principal executive offices at 200 Lowder Brook Drive,
Suite 1000, Westwood, Massachusetts 02090, as agent for the following
(individually, a “Borrower” and collectively, the “Borrowers”):

 

LOJACK CORPORATION, a Massachusetts corporation with its principal executive
offices at 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts 02090,

 

LOJACK INTERNATIONAL CORPORATION, a Delaware corporation with its principal
executive offices at 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts
02090,

 

LOJACK GLOBAL LLC, a Delaware limited liability company with its principal
executive offices at 200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts
02090,

 

LOJACK OPERATING COMPANY, L.P., a Delaware limited partnership with its
principal executive offices at 200 Lowder Brook Drive, Suite 1000, Westwood,
Massachusetts 02090,

 

VEHICLE RECOVERY SYSTEMS COMPANY, a corporation organized under the laws of the
province of Nova Scotia, Canada with its principal executive offices at
200 Lowder Brook Drive, Suite 1000, Westwood, Massachusetts 02090.

 

in consideration of the mutual covenants contained herein and the benefits to be
derived herefrom. Unless otherwise specified herein, all capitalized terms shall
have the same meaning as set forth in the Loan Agreement (as hereinafter
defined).



--------------------------------------------------------------------------------

W I T N E S S E T H

 

WHEREAS, the Borrowers executed and delivered to the Lender a certain Loan
Agreement dated June 21, 2002, as amended by a certain First Amendment to Loan
Agreement dated July 30, 2002, as further amended by a certain Second Amendment
to Loan Agreement dated November 1, 2002, as further amended by a certain
Amendment No. 1 to Loan Agreement and Consent dated January 8, 2003, as further
amended by a certain Third Amendment to Loan Agreement dated January 21, 2003,
as further amended by a certain Fourth Amendment to Loan Agreement dated June 8,
2004, as further amended by a certain Fifth Amendment to Loan Agreement dated
October 21, 2004, and as further amended by a certain Sixth Amendment to Loan
Agreement dated April 27, 2005 (as amended, the “Loan Agreement”); and

 

WHEREAS, the Borrowers and the Lender have agreed to (i) modify various terms of
the Loan Agreement, (ii) acknowledge that the loan facility is a $4,000,000
demand facility and, accordingly, any outstanding loans or advances thereunder
shall be repaid upon the Lender’s demand, and (iii) acknowledge that any further
loans and advances made under the facility shall be at the sole discretion of
the Lender in each instance; and

 

WHEREAS, the Borrowers have determined that this Amendment is in the Borrowers’
best interests.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. The Borrowers hereby certify to the Lender that, to the best of each
Borrower’s knowledge and belief after due inquiry, the representations and
warranties contained in the Loan Agreement are true as of the date hereof.

 

2. The Loan Agreement is hereby amended by deleting Section 2-12 (“Unused Line
Fee”) in its entirety.

 

3. The Loan Agreement is hereby amended by deleting Section 2-14 (b) (i) thereof
in its entirety and inserting in lieu thereof the following:

 

“(i) The aggregate Stated Amount of all L/C’s outstanding does not exceed Two
Million Dollars ($2,000,000.00).”

 

4. The Loan Agreement is hereby amended by deleting the definition of
“Applicable Margin” appearing in Article 1 thereof in its entirety and inserting
in lieu thereof the following:

 

“ Is one hundred seventy five basis points (1.75%).”

 

5. The Loan Agreement is hereby amended wherever necessary to reflect the
changes described above.

 

6. The Borrowers acknowledge and agree that the Borrowers have no offsets,
defenses, claims or counterclaims against the Lender with respect to the Loan
Agreement, this Amendment or any other document, instrument or agreement
executed and delivered by the Borrowers to the Lender in connection therewith
and, to the extent that the Borrowers have any such offsets, defenses, claims or
counterclaims, each Borrower hereby affirmatively WAIVES any such offsets,
defenses, claims or counterclaims and specifically RELEASES the Lender from any
such liability on account thereof.



--------------------------------------------------------------------------------

7. This Amendment and all other documents, instruments or agreements executed in
connection herewith incorporate all discussions and negotiations between the
Borrowers and the Lender, either expressed or implied, concerning the matters
included herein, any statute, custom, or usage to the contrary notwithstanding.
No such discussions or negotiations shall limit, modify or otherwise affect the
provisions hereof. No modification, amendment, or waiver of any provision of
this Amendment or the Loan Agreement or any provision under any other agreement,
document or instrument between the Borrowers and the Lender shall be effective
unless executed in writing by the party to be charged with such modification,
amendment or waiver, and if such party be the Lender, then by a duly authorized
officer thereof.

 

8. Except as specifically modified herein, the Loan Agreement shall remain in
full force and effect as originally written and the Borrowers hereby ratify and
confirm all terms and conditions contained therein.

 

9. This Amendment shall be construed in accordance with and governed by the laws
of the Commonwealth of Massachusetts and shall take effect as a sealed
instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have hereunto set their hands and seals as of
the date first written above.

 

Lead Borrower:

LOJACK CORPORATION

By

        Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer Borrowers:

LOJACK CORPORATION

By

   

    Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer

LOJACK INTERNATIONAL CORPORATION

By

        Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer

LOJACK GLOBAL LLC

By:

 

LOJACK CORPORATION, its sole Member

By

        Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer



--------------------------------------------------------------------------------

LOJACK OPERATING COMPANY, L.P.

By:

 

LOJACK CORPORATION, its General Partner

By

   

    Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer

VEHICLE RECOVERY SYSTEMS COMPANY

By

   

    Duly Authorized

Print Name:

  Keith Farris

Title:

  Chief Financial Officer Lender:

CITIZENS BANK OF MASSACHUSETTS

By

   

    Duly Authorized

Print Name:

  Lori B. Leeth

Title:

  Senior Vice President